     Case 2:21-cv-00790-WBS-KJN Document 5 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HERBERT HENDERSON,                                  No. 2:21-cv-0790 KJN P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   CALIFORNIA MEDICAL FACILITY,
15                       Defendants.
16

17           By an order filed May 5, 2021, plaintiff was ordered to submit, within thirty days, a

18   request to proceed in forma pauperis or pay the required filing fee, and was cautioned that failure

19   to do so would result in a recommendation that this action be dismissed. The thirty day period

20   has now expired, and plaintiff has not responded to the court’s order and has not filed the required

21   document or paid the filing fee.

22           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

23   directed to assign a district judge to this case; and

24           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned “Objections
                                                        1
     Case 2:21-cv-00790-WBS-KJN Document 5 Filed 06/17/21 Page 2 of 2


 1   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 2   objections within the specified time may waive the right to appeal the District Court’s order.

 3   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: June 17, 2021

 5

 6

 7
     /hend0790.fifp
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
